DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 10/26/2021 have been entered.  Claims 1, 2, 6-9, 14-16, and 18 have been amended.  No new claims have been added.  The amendment to the Drawings are sufficient to overcome the prior objection; therefore, the Drawing objection has been withdrawn.  Claims 1-19 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 each recite the limitation, “at least one cam […] to actuate at least three pumping fingers”, which sets forth that the invention can have only one cam that actuates all three fingers.  However, this claim limitation is new matter because it is not supported in the original disclosure.  The original disclosure teaches in p. [0023] that “each cam 20 is arranged to engage a respective pumping finger 22”, indicating a 1:1 cam to finger ratio; therefore, the claim should read “at least three [[one]] cams […] to actuate at least three pumping fingers”.
Claims 2-7 and 9-19 are rejected based on their dependency to claims 1 and 8, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a cassette for use with a pump.  The pump and its features (i.e., the at least three fingers and at least one cam) are only functionally recited in the preamble; however, the pump features (i.e., the cam axis and the at least three pumping fingers) appear to be positively recited in the body of the claim in Lines 16-25. This renders the claim indefinite because it is unclear if the pump and its features are intended to be a part of the claimed invention (i.e. the preamble should not be directed to just a cassette FOR use with a pump) or if they are only meant to be functionally recited.  The Examiner suggests keeping the pump and its features functionally recited in the preamble and amending the claim to read “wherein, when the cassette is loaded into the pump, a distance between the convex surface portion and the cam axis decreases along the upstream surface region”, etc.
Claims 2-7 are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummings et al. (US 20120191059 A1).

Regarding claim 1, Cummings teaches:
A cassette (see FIG. 9, cassette: 10) for use with a pump (see FIG. 9, infusion pump: 64) for delivering liquid to a patient (see p. [0002]), the pump including a pumping mechanism (see FIG. 9, pump mechanism: 68) having at least three pumping fingers (see FIG. 9, rollers/fingers: 76—four fingers depicted in FIG. 9) and at least one cam (see FIG. 9, central hub: 78) rotatable about a cam axis (i.e., central axis of central hub 78, see FIG. 9) to actuate the at least three pumping fingers (see p. [0375]), the cassette (10) comprising: a cassette body (see FIG. 1, housing: 12) loadable in the 

Reference Figure 1: Annotated Cummings FIG. 12

    PNG
    media_image1.png
    218
    396
    media_image1.png
    Greyscale


Regarding claim 6, Cummings teaches:
The cassette (10) according to claim 1, wherein the convex surface portion (20) has a curved profile (see p. [0347]).

Regarding claim 8, Cummings teaches:
An apparatus (see FIG. 9, cassette/pump fluid delivery system: 62) for delivering liquid to a patient (see p. [0375]), the apparatus (62) comprising: a segment of resiliently deformable tubing (see FIG. 1, flexible tubing: 14) for conveying a flow of liquid in a flow direction (see p. [0375]), a platen surface (see FIG. 1, comprising first straight wall section: 22, rigid curved wall: 20, and second straight wall section: 24) including a convex surface portion (see FIG. 1, rigid curved wall: 20), the convex surface portion (20) having (see Reference Figure 1 above) an upstream surface region, an intermediate surface region, and a downstream surface region, 


Regarding claim 13, Cummings teaches:
The apparatus (62) according to claim 8, wherein the convex surface portion (20) has a curved profile (see p. [0347]).

Regarding claim 15, Cummings teaches:
The apparatus (62) according to claim 8, wherein the pumping mechanism (68) and the platen surface (22, 20, 24) are structural components of an infusion pump (see FIG. 9, infusion pump: 64) (see FIG. 9-12; once the cassette 10 is loaded into the infusion pump 64, the platen surface 22, 20, 24 becomes a structural component of the infusion pump 64).

Regarding claim 16, Cummings teaches:
The apparatus (62) according to claim 8, wherein the pumping mechanism (68) is a structural component of an infusion pump (see FIG. 9, infusion pump: 64), and the platen surface (22, 20, 24) is a structural component of a cassette (see FIG. 1, cassette: 10) loadable in the infusion pump (64) (see p. [0373-0374]).

Regarding claim 17, Cummings teaches:
The apparatus (62) according to claim 16, wherein the tubing segment (14) is a structural component of the cassette (10) (see p. [0347]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. (US 20120191059 A1).

Regarding claims 2 and 7, Cummings teaches the claimed invention substantially as claimed, as set forth above in claim 1.  Cummings teaches the convex surface portion (20) has a curved profile (see p. [0347]), wherein the tubing segment (14) follows the curved profile of the convex surface portion (20) (evident from FIG. 12).  Cummings also teaches the intermediate surface region has a curved profile (see Reference Figure 1 above and p. [0347]), while the upstream and downstream surface regions are depicted as having inclined non-linear profiles (evident from Reference Figure 1 above).  However, Cummings does not explicitly disclose: wherein the convex surface portion has a trapezoidal profile; wherein the tubing segment follows the trapezoidal profile of the convex surface portion; or wherein the upstream surface region and the downstream surface region each have an inclined linear profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cummings by replacing the curved, circular/curved profile of the convex surface portion with a trapezoidal profile, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP § 2144.04 subsection IV.B.

Regarding claim 3, Cummings teaches:
The cassette (10) according to claim 2, wherein the upstream surface region and the downstream surface region are symmetrical about the intermediate surface region (evident from Reference Figure 1 above).

Regarding claim 4, Cummings teaches:
The cassette (10) according to claim 2, wherein the upstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment (14) (evident from Reference Figure 1 above).


Regarding claim 5, Cummings teaches:
The cassette (10) according to claim 2, wherein the downstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment (14) (evident from Reference Figure 1 above).

Regarding claims 9 and 14, Cummings teaches the claimed invention substantially as claimed, as set forth above in claim 8.  Cummings teaches the convex surface portion (20) has a curved profile (see p. [0347]), wherein the tubing segment (14) follows the curved profile of the convex surface portion (20) (evident from FIG. 12).  Cummings also teaches the intermediate surface region has a curved profile (see Reference Figure 1 above and p. [0347]), while the upstream and downstream surface regions are depicted as having inclined non-linear profiles (evident from Reference Figure 1 above).  However, Cummings does not explicitly disclose: wherein the convex surface portion has a trapezoidal profile; wherein the tubing segment follows the trapezoidal profile of the convex surface portion; or wherein the upstream surface region and the downstream surface region each have an inclined linear profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cummings by replacing the curved, circular/curved profile of the convex surface portion with a trapezoidal profile, wherein the upstream surface region and the downstream surface region have inclined linear profiles and the intermediate surface region has a curved profile (as this feature is already taught by Cummings), since it has been held by the court that one of ordinary skill In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP § 2144.04 subsection IV.B.

Regarding claim 10, Cummings teaches:
The apparatus (62) according to claim 9, wherein the upstream surface region and the downstream surface region are symmetrical about the intermediate surface region (evident from Reference Figure 1 above).

Regarding claim 11, Cummings teaches:
The apparatus (62) according to claim 9, wherein the upstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment (14) (evident from Reference Figure 1 above).

Regarding claim 12, Cummings teaches:
The apparatus (62) according to claim 9, wherein the downstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment (14) (evident from Reference Figure 1 above).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art on record is Cummings et al. (US 20120191059 A1), Sancoff et al. (US 5078683 A), and Geschwender (US 9523359 B1).
With regards to claims 18-19, Cummings discloses the apparatus of claim 8, but fails to teach or render obvious the limitation, “wherein the at least one cam comprises a plurality of cams coupled to a drive shaft for rotation about the cam axis to cyclically drive the at least three pumping fingers into engagement with the tubing segment, the plurality of cams including a pair of end cams and at least one intermediate cam between the pair of end cams, wherein at least one of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam”, and “wherein each of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam”. As noted in the last Office Action, Sancoff teaches a pumping mechanism that includes a plurality of cams coupled to a drive shaft that include a pair of end cams and at least one intermediate cams; however, Sancoff fails to disclose wherein at least one of the pair of end cams has a cam stroke greater than a cam stroke of the intermediate cam, and wherein each of the pair of end cams has a cam stroke greater than a cam stroke of the intermediate cam.  Moreover, Cummings’ platen surface would likely not allow for the end cams to have a greater stroke than the intermediate cam since the upstream and downstream surface regions of the platen surface of Cummings would be closer to the drive shaft axis than .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783